Filed 9/26/22 In re D.R. CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 Ca l ifornia Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 o p inions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 o p inion has not been certified for publication or ordered published for purposes of rule 8.1115(a).


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE

 In re D.R., et al., Persons                                  B315904
 Coming Under the Juvenile
 Court Law.

 LOS ANGELES COUNTY                                           Los Angeles County
 DEPARTMENT OF                                                Super. Ct. No.
 CHILDREN AND FAMILY                                          18CCJP02379A–B
 SERVICES,

        Plaintiff and Respondent,

        v.

 L.R.,

        Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, Hernan D. Vera, Judge. Affirmed.
      Konrad S. Lee, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, Brian Mahler, Deputy County
Counsel, for Plaintiff and Respondent.

                            INTRODUCTION

      Leslie R. (mother) appeals from the juvenile court’s order
terminating her parental rights as to two of her children, D.R.
and A.R. Mother argues the court erred in terminating her
parental rights because the court considered inappropriate
factors when it found the beneficial parent-child relationship
exception to adoption did not apply. We affirm.

           FACTS AND PROCEDURAL BACKGROUND

1.       Background
      Two of mother’s children, D.R. (now 12 years old) and A.R.
(now five years old), are involved in this appeal.1 The Department
of Children and Family Services (Department) became involved
with this family on March 12, 2018, after receiving an
anonymous report that mother uses methamphetamines and
hears voices. The caller expressed concern for the children’s
safety in mother’s care. At the time, mother and the children
were living with the maternal uncle, H.R., his partner, and
several other extended family members.
      On March 29, 2018, during the initial investigation period,
mother and the children appeared at a Department office for an
interview. Mother displayed signs of being under the influence
during the interview but denied current or past drug use. With
mother’s consent, the Department social worker contacted H.R.,


1   The children’s fathers are not involved in this appeal.




                                      2
who agreed to participate in a safety plan for the children. The
safety plan provided that H.R. would care for the children and
mother would not be allowed to reside in his home. Further, H.R.
was to obtain a restraining order against mother. Mother agreed
to drug test.
      Over the next several days, mother repeatedly appeared at
the home of H.R. while intoxicated or under the influence of
methamphetamines. Mother was belligerent and demanded
custody of the children. On April 3, 2018, mother went to H.R.’s
home while intoxicated and punched the front window, causing
the glass to shatter. A child in the home was hit by flying glass
and was mildly injured. Mother did not appear for drug testing as
requested by the Department. On April 9, 2018, mother went to
H.R.’s home again and appeared to be under the influence of
methamphetamine and alcohol. H.R.’s family attempted to stop
mother from putting the children in her car but were unable to do
so. Law enforcement intervened. The following day, mother
returned to H.R.’s home and was arrested for trespassing. The
children were detained from mother on April 10, 2018, and placed
with H.R. The court ordered monitored visitation by a neutral
monitor. H.R. obtained a restraining order prohibiting mother
from visiting his residence.
2.    Jurisdiction and Disposition
      The Department filed a petition under Welfare and
Institutions Code section 300, subdivisions (a), (b), and (j),2
alleging that mother’s substance abuse rendered her unable to



2All undesignated statutory references are to the Welfare and
Institutions Code.




                                  3
provide care for the children, that mother had physically abused
D.R., that such physical abuse also placed A.R. at risk of abuse,
and that mother has a history of engaging in violent conduct in
the presence of the children.
      In a report submitted on May 15, 2018, the Department
stated that H.R., D.R., and other family members had observed
mother engaging in violent conduct with other family members
including H.R., and had a history of methamphetamine and
alcohol abuse. D.R. also reported that mother would hit him with
a shoe or a belt on his bottom, back, and arms if he “did
something [he’s] not supposed to do.” Other family members did
not observe or see signs of physical abuse.
      Mother was not in contact with the Department during this
period and she was arrested on May 23, 2018, after going to
H.R.’s home. During this reporting period, mother was allowed
monitored visitation with the children for two hours twice a week
in the presence of a Department-approved monitor. As of mid-
May, mother had had one in-person visit with the children at a
Department office and the Department was working with the
family to establish a regular visitation schedule.
      On June 28, 2018, the court sustained the following
amended jurisdictional allegations under section 300,
subdivision (b):
      “b-1: The children[’s] … mother … is a recent user of
methamphetamine, which renders the mother incapable of
providing the children with regular care and supervision. On
prior occasions, the mother was under the influence of illicit
drugs while the children were in the mother’s care and
supervision. The child [A.R.] is of such a young age that the child
requires constant care and supervision and the mother’s




                                 4
substance abuse inhibits the mother’s ability to provide constant
care and supervision. Such substance abuse by the mother
endangers the children’s physical health and safety and places
the children at risk of serious physical harm, damage and danger.
       “b-2: On prior occasions, the children[’s] mother …
inappropriately physically disciplined the child [D.R.] striking
the child’s body with belts. Such inappropriate physical discipline
was excessive and caused the child unreasonable pain and
suffering. Such inappropriate physical discipline of the child by
the mother endangers the child’s physical health and safety and
places the child and the child’s sibling, [A.R.], at risk of physical
harm.”
       The court also ordered the children removed from mother’s
custody with family reunification services. Mother’s case plan
required her to complete a full alcohol and drug rehabilitation
program with aftercare, a 12-step program, and weekly drug
testing. The case plan also required mother to complete a
parenting class and engage in individual counseling. Finally, the
court ordered monitored visitation with discretion for the
Department to liberalize.
3.    Six-Month Review
      The Department submitted a six-month review report to
the court in late December 2018. The children were still placed
with the maternal uncle, H.R., and his partner and were doing
well. Mother, however, continued to violate the restraining order
prohibiting her from visiting H.R.’s home and was arrested four
times during the review period. The Department confirmed that
mother had enrolled in a drug rehabilitation program but was
unable to confirm her compliance with the remainder of the case
plan. Mother tested negative for substances twice in October but




                                 5
otherwise was a “no show” for court-ordered drug testing. She
went to a Department office at one point, without a scheduled
appointment, and appeared to be under the influence as she was
foaming at the mouth, using profanity, and engaging in frequent,
uncontrolled eye-rolling.
      The Department reported that mother had visited with the
children regularly when she was not incarcerated. Mother needed
to be prompted not to discuss case issues and other inappropriate
matters with the children during visits. During one visit, mother
became enraged that the monitor would not allow her to speak
with D.R. privately. Mother ended the visit early. Otherwise,
mother was appropriate with the children.
      At the six-month review hearing on March 7, 2019, the
court found that mother was in partial compliance with her case
plan and ordered continued jurisdiction over the children.
4.       Twelve-Month Review
       In its 12-month review report, the Department indicated
that the children had been placed with a foster family at H.R.’s
request.3 Both D.R. and A.R. were thriving in their new
placement. Mother continued to struggle with case plan
compliance during the review period and relapsed with drug use.
Her behavior was erratic during those times and, in addition to
violating H.R.’s protective order, mother was frequently rude and
aggressive with the foster mother and Department personnel.
Mother did complete a drug rehabilitation program and was
participating in aftercare, drug testing, and an anger
management class. She frequently tested negative for all


3   The reason for the request is not disclosed in the record.




                                      6
substances between mid-December 2018 and July 2019 but
missed five test dates during that interval.4 During this reporting
period, mother visited the children regularly and was usually
observed to be engaging appropriately with the children. One
social worker commented that “the children appeared to be happy
and well bonded” to mother. Due to mother’s progress in her
programs and negative drug test results, the Department
transitioned to unmonitored visitation in early August 2019. D.R.
conveyed that he would like to live with mother.
       In two last-minute informations filed in October 2019, the
Department expressed concern that mother had relapsed because
she had not been attending her program and had not reported for
drug testing that week. Mother had also alleged that the foster
mother was mistreating the children, which D.R. and the foster
mother denied. Mother’s visitation with the children reverted to
monitored visitation sessions due to the Department’s
uncertainty about mother’s sobriety.
       The court found that continued jurisdiction was necessary,
that mother’s compliance with the case plan was not substantial,
and continued family reunification services for an additional six
months.
5.      Eighteen-Month Review
      In late March 2020, the Department filed its initial
permanency review report.5 At that time, the children remained
at their foster home placement and continued to do well there.


4   Mother was pregnant during some or all of this reporting period.
5 Due to the Covid-19 pandemic, the 18-month review hearing did not
take place until September 1, 2020.




                                     7
Mother, however, continued to struggle. After the birth of her
third child, mother was ordered to re-enroll in a drug treatment
program but had only completed a few sessions. For the most
part, mother was a “no show” for drug testing after August 2019.
And mother had been arrested and incarcerated in late
February 2020, after she assaulted her mother’s boyfriend with
an unknown weapon and used a metal pole to damage his car.
The arrest report indicated that mother appeared to be under the
influence of narcotics at the time. Mother was still incarcerated
in late March, when the Department submitted its initial
permanency review report.
        As for visitation, the Department reported that the
assigned social worker had attempted to increase mother’s
visitation days (she was only seeing the children for two hours on
Saturdays) but mother had not been in contact with the
Department to confirm a monitor or a schedule. In addition,
mother had been “inconsistent” with visitation. Mother was
briefly employed in December 2019 and claimed that she missed
visitation sessions due to her work schedule. But she continued to
miss scheduled visits after her employment was terminated and
provided explanations such as, “I overslept,” and “Something
came up.” When mother did visit with the children, she
interacted well with them, and they were happy to see her. D.R.
still reported that he wanted to live with mother. The
Department recommended terminating family reunification
services for mother.
        The Department submitted an interim review report in
mid-August 2020 and reported that the children continued to do
well in the foster placement. Mother had not yet completed her
second drug rehabilitation program and missed all ordered drug




                                8
tests during the previous six-month period. Mother seldom
visited the children and on several occasions confirmed visitation
but then did not appear for the visit. But when mother did visit
with the children, they appeared happy and well bonded to her.
The Department again recommended that the court terminate
family reunification services for mother. Also during this period,
the maternal uncle, H.R., and his partner contacted the
Department and asked to have the children placed back in their
home.
6.    Termination of Parental Rights and Permanency
      Planning
      On September 1, 2020, the court ordered mother’s
reunification services terminated and set the matter for a
permanency planning hearing under section 366.26.
      In early February 2021, the Department filed a
permanency planning review report. The children had been
placed back with H.R. since November 2020 and were happy and
comfortable in the home and living with their extended family.
D.R. expressed that he would like to continue to live with H.R.
      The Department filed a permanency selection and
implementation report on February 11, 2021. At that time, H.R.
and his partner had expressed an interest in adopting the
children. D.R. said he was very happy in the home and wanted
H.R. and his partner to adopt him and his sister. The
Department had initiated the appropriate evaluations and
recommended adoption as the permanent plan for D.R. and A.R.
      During the review period, prior to the children’s placement
with H.R., mother seldom visited the children. On several
occasions, she confirmed a visitation session with a Department
monitor but then did not follow through with the visit. When




                                9
mother did visit with the children, her interactions with them
were positive and nurturing. After the children were placed back
with H.R., mother had only two in-person visits but visited the
children frequently via video chat. H.R., who was to monitor
mother’s visits with the children, expressed that it was difficult
to accommodate her visits due to his work schedule. The
Department social worker indicated that she could assist but that
she did not have a phone number for mother. Mother had also not
contacted the Department to arrange visitation.
       On March 2, 2021, the court ordered adoption as the
permanent plan for D.R. and A.R. and continued the permanency
planning hearing for 60 days to allow the Department to
complete its adoption assessment. The Department subsequently
reported that H.R. and his partner had completed all
requirements and were cleared to adopt the children. During an
in-person visit, a Department social worker “observed that the
relationship between A.R. and D.R. and the two applicants [H.R.
and his partner] is strong, loving and characteristic of a healthy
parent/child relationship.”
       In its final report, filed in early August 2021, the
Department reported that D.R. and A.R. were thriving and happy
in the home of H.R. The children had had a few phone calls with
mother but did not have any visits with her in person. Mother
had been incarcerated for several months. D.R. stated that he
wanted to continue living with H.R. The Department continued
to recommend adoption by H.R. and his partner as the
permanent plan for the children.
       On August 30, 2021, the court conducted a permanency
planning review hearing and ordered adoption as the permanent
plan. On September 22, 2021, the court conducted the final




                               10
hearing under section 366.26. The Department asked the court to
terminate mother’s parental rights and move forward with
adoption as the permanent plan. Minors’ counsel joined in the
Department’s request. Mother’s counsel urged the court not to
terminate mother’s parental rights due to the beneficial
relationship between her and the children, especially D.R. But
mother presented no evidence or testimony at the hearing.
       The court found the beneficial parent-child relationship
exception did not apply and terminated mother’s parental rights.
The court ordered adoption to continue as the permanent plan
and designated H.R. and his partner as the prospective adoptive
parents.
       Mother appeals.

                           DISCUSSION

       Mother asserts the court erred by finding the beneficial
parent-child relationship exception to adoption does not apply.
We disagree.
       After a juvenile court terminates a parent’s reunification
services, “ ‘the focus [of the proceedings] shifts to the needs of the
child for permanency and stability.’ ” (In re Celine R. (2003) 31
Cal.4th 45, 52.) At that point, adoption becomes the preferred
permanent plan for the child, and the court should order it
“unless exceptional circumstances exist.” (In re Casey D. (1999)
70 Cal.App.4th 38, 51, disapproved on an unrelated point by In re
Caden C. (2021) 11 Cal.5th 614, 636, fn. 5 (Caden C.).) Indeed,
section 366.26 requires the juvenile court to terminate parental
rights if it finds by clear and convincing evidence that the child is
likely to be adopted. (§ 366.26, subd. (c)(1).)
       A parent may avoid termination of parental rights,
however, by establishing that a statutory exception exists.




                                 11
(Caden C., supra, 11 Cal.5th at p. 617.) One exception exists
where there is a beneficial relationship between the parent and
the child. (Ibid.) To establish the beneficial parent-child
relationship exception, the parent must show, by a
preponderance of the evidence, that she has “maintained regular
visitation and contact with the child and the child would benefit
from continuing the relationship” and the relationship provides a
“compelling reason for determining that termination [of parental
rights] would be detrimental to the child.” (§ 366.26,
subd. (c)(1)(B)(i).)
       In Caden C., the California Supreme Court clarified how
this exception works. “The language of [the beneficial parent-
child relationship] exception, along with its history and place in
the larger dependency scheme, show that the exception applies in
situations where a child cannot be in a parent’s custody but
where severing the child’s relationship with the parent, even
when balanced against the benefits of a new adoptive home,
would be harmful for the child.” (Caden C., supra, 11 Cal.5th at
p. 630.) To determine whether the beneficial parent-child
relationship exception applies, “the court acts in the child’s best
interest in a specific way: it decides whether the harm of severing
the relationship outweighs ‘the security and the sense of
belonging a new family would confer.’ [Citation.] ‘If severing the
natural parent/child relationship would deprive the child of a
substantial, positive emotional attachment such that,’ even
considering the benefits of a new adoptive home, termination
would ‘harm[ ]’ the child, the court should not terminate parental
rights. [Citation.] That subtle, case-specific inquiry is what the
statute asks courts to perform: does the benefit of placement in a
new, adoptive home outweigh ‘the harm [the child] would




                                12
experience from the loss of [a] significant, positive, emotional
relationship with [the parent?]’ [Citation.] When the relationship
with a parent is so important to the child that the security and
stability of a new home wouldn’t outweigh its loss, termination
would be ‘detrimental to the child due to’ the child’s beneficial
relationship with a parent.” (Id. at pp. 633–634.)
       The Supreme Court also clarified that a parent’s failure to
make adequate progress with her case plan or to address the
issues that led to the child’s dependency does not disqualify a
parent from seeking to establish this exception. The parent’s
conduct during the period of supervision may be relevant to the
quality of the parent-child relationship and the consequences of
severing the relationship. (Caden C., supra, 11 Cal.5th at pp.
637–638.) But the critical question is whether the child’s
relationship with the parent is so significant that it outweighs
the benefits of adoption, not whether the parent has satisfactorily
addressed the issues that led to the child’s proceedings. (Id. at
pp. 635–636.)
       Thus, to show the beneficial parent-child relationship
exception applies, the parent bears the burden of establishing
three elements: (1) regular visitation and contact with the child,
taking into account the extent of visitation permitted; (2) the
existence of a substantial, positive, emotional attachment
between the child and the parent—the kind of attachment
implying that the child would benefit from continuing the
relationship; and (3) that terminating the parent-child
relationship would be detrimental to the child even when
balanced against the countervailing benefit of a new, adoptive
home. (Caden C., supra, 11 Cal.5th at p. 636.) To evaluate
whether the exception applies, courts should look to several




                                13
factors, including the age of the child, the amount of time the
child spent in the parent’s custody, the quality of interaction
between parent and child, and the child’s particular needs. (In re
Autumn H. (1994) 27 Cal.App.4th 567, 576.) If the parent
establishes all three elements, the exception applies, and the
court should select a permanent plan other than adoption.
(Caden C., at pp. 636–637.)
        We review the court’s findings on the first two elements—
regular visitation and whether the child would benefit from
continuing the relationship—for substantial evidence. (Caden C.,
supra, 11 Cal.5th at pp. 639–640.) As for the third element, we
review factual determinations for substantial evidence and the
weighing of the relative harms and benefits of terminating
parental rights for an abuse of discretion. (Ibid.) But where, as
here, a parent contends the court below erred in finding she did
not meet her burden of proof,6 we must determine whether the
evidence compels a finding in favor of the parent as a matter of
law. (In re I.W. (2009) 180 Cal.App.4th 1517, 1528, disapproved of
on another ground in Conservatorship of O.B. (2020) 9 Cal.5th
989, 1010, fn. 7.) “Specifically, the question becomes whether the
[parent’s] evidence was (1) ‘uncontradicted and unimpeached’ and
(2) ‘of such a character and weight as to leave no room for a
judicial determination that it was insufficient to support a
finding.’ [Citation.]” (I.W., at p. 1528.)




6In Caden C., unlike here, the juvenile court found the mother met her
burden to establish the beneficial parent-child relationship exception,
but the appellate court reversed the juvenile court’s ruling. (Caden C.,
supra, 11 Cal.5th at pp. 628–629.)




                                  14
       We begin our analysis with the first element: regular
visitation and contact with the children. Mother provides no
meaningful discussion on this issue, as she claims the court
“found that Mother had visited the children.” The record,
however, is ambiguous on this point.
       As mother notes, the court provided only a brief
explanation of its ruling. Of course, the court was not required to
make express findings when it concluded the beneficial parent-
child relationship exception to adoption did not apply. (See In re
A.L. (2022) 73 Cal.App.5th 1131, 1156 [noting juvenile court not
required to recite specific findings when it concludes terminating
parental rights would not be detrimental to the child].) But the
comments the court did make do not lead to the conclusion
mother advances, namely, that the court found she had
consistently and regularly visited the children during the three-
and-a-half year-long dependency proceeding. Specifically, in
announcing its ruling that the beneficial parent-child
relationship did not apply, the court stated, “Although the mother
has visited, visits have not over the years risen as required by the
law to a parental role that is needed for the exception to apply.
And that even if it did, any benefit accruing to the children from
the relationship to the [parent] is outweighed by the physical and
emotional benefit the children will receive in the permanency and
stability of adoption.”
       The court’s statement that “mother has visited,” taken in
context, does not appear to be a finding in mother’s favor on the
first element. And in the face of an ambiguous record, we are
bound to construe the court’s ruling on “the visitation element in
a manner that supports its order terminating [the parent’s]
parental rights.” (In re Eli B. (2022) 73 Cal.App.5th 1061, 1069;




                                15
see also Winograd v. American Broadcasting Co. (1998) 68
Cal.App.4th 624, 631 [noting a trial court’s ruling is presumed
correct and ambiguities are resolved in favor of affirmance].)
Thus, we must presume the court found mother did not establish
the regular visitation element.
       Substantial evidence supports that implied finding. During
the first few months of supervision, mother was allowed
monitored visitation with the children for two hours twice a week
but only had one in-person visit with the children. The
Department’s attempts to arrange additional visits were
hampered by mother’s refusal to provide a reliable telephone
number and her frequent arrests and incarceration arising from
violations of H.R.’s protective order. From mid-2018 to mid-2019,
the Department reported that mother did visit the children
regularly and had positive interactions with them—so long as she
was not incarcerated, which happened with some frequency. In
the fall of 2019, the Department suspected mother had a relapse
regarding her drug use. After that point, mother’s visitation was
“inconsistent,” according to the Department, and she frequently
missed visits without a valid explanation, even after she had
confirmed a visit with the monitor. For a time in late 2020 and
early 2021, mother visited with the children virtually on a
regular basis, but she almost never saw them in person. Although
the Department offered to facilitate in-person visits, mother still
did not have a reliable contact number and did not return calls or
follow up with the Department regarding additional visitation.
And in mid to late 2021, when the court terminated her parental
rights, mother was having only occasional phone contact with the
children due to her incarceration.




                                16
       As noted, mother provides no analysis or discussion
concerning the first element, other than to say, incorrectly, that
the court found in her favor. She also provided no evidence at the
hearing to support her argument that the beneficial parent-child
relationship exception should be applied. Given that it is the
parent’s burden to establish the existence of an exception to
adoption, we must conclude the court did not err in finding the
beneficial parent-child relationship exception inapplicable in the
present case.7




7 Because we find mother failed to establish the first element of the
beneficial relationship exception, we need not consider the other
elements. (See In re Eli B., supra, 73 Cal.App.5th at p. 1068 [noting
that where father failed to establish regular and consistent visitation,
it was unnecessary to analyze the remaining elements of the
exception].)




                                   17
                            DISPOSITION

       The order terminating parental rights is affirmed.


    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                                                LAVIN, Acting P. J.
WE CONCUR:



       EGERTON, J.



       ADAMS, J.*




*Judge of the Los Angeles Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                   18